Rugg, C. J.
This is a bill in equity under St. 1915, c. 132, the material part of which is in a footnote,* for the suspension of a decree of the Superior Court ordering the insurer to make a weekly payment to Florence Peloquin, under the workmen’s compensation act.† The effect of the statute is to give discretionary power to a justice of the Supreme Judicial Court to suspend or modify the decree of the Superior Court pending the appeal. Matters that rest in the discretion of a single justice are not subject to review *31by this court save in instances where an error has been committed so gross in its nature as to amount to an abuse and to be an arbitrary exercise of power, or where equitable considerations in view of all the circumstances condemn its exercise. Simmons v. Fish, 210 Mass. 563, 565, 572. Edwards v. Willey, 218 Mass. 363, 366. Richardson Shoe Machinery Co. v. Essex Machine Co. 207 Mass. 219, 225. Carleton v. Rugg, 149 Mass. 550, 558.
R. H. Smith, for the defendant.-
G. G. Bacon, for the plaintiff.
The instant statute in its effect is similar to R,. L. c. 159, § 22, which confers upon this court power to suspend a decree in equity pending an appeal. The reasons for the exercise of his discretion which were given by the single justice fall far short of revealing any unwarrantable ground. That the present plaintiff, who was the insurer, had in his opinion a substantial defence in law, which it intended to bring to the full court, was a sufficient cause for exercising the power of suspension. It is quite possible that only in this way could the rights of the plaintiff be protected in case it should ultimately prevail. Commonly the delay in presenting to the full court a case like the present must be comparatively short. Griffin v. Griffin, 222 Mass. 218.
There was no error in the refusal to grant the defendant’s requests for rulings. So far as sound in law, they were not pertinent to the case in view of the discretionary decision of the single justice.

Decree affirmed without costs.

The case was submitted on briefs.

 “Section 1. An order or decision of the Industrial Accident Board, a decree of the Superior Court upon such an order, a decision of an arbitration committee from which no claim for review has been filed within the time allowed therefor, or a memorandum of agreement approved by the Industrial Accident Board, shall have effect, notwithstanding an appeal, until it is otherwise ordered by a justice of the Supreme Judicial Court who may, in any county, suspend or modify such decree, order or decision, during the pendency of the appeal.”


 The case was heard by Carroll, J., who made a final decree ordering that the decree of the Superior Court upon the claim under the workmen’s compensation act be suspended during the pendency of an appeal by the insurer. The alleged dependent widow of the employee appealed.